In a concurring opinion Justice Heher calls attention to Rule
1:2-20 of this court adopted September 15, 1948, authorizing the court to make new or amended findings of fact on review of any case involving issues of fact not determined by the verdict of the jury. This review, he says, is not the absolute right of dissatisfied litigants but a power which is purely permissive and "it would seem that its exercise is in the sound discretion of the court to serve the ends of essential justice in the individual case * * *." I believe this correctly portrays the purpose and the intent of the rule in question and, as far as I am concerned, compels me to take it into consideration in disposing of the case sub judice.
The law is settled by Lohndorf v. Peper Bros. Paint Co.,134 N.J.L. 156 (Sup. Ct. 1946); affirmed, 135 N.J.L. 352 (E A. 1947), and Seiken v. Todd Dry Dock, Inc., 2 N.J. 469
(Sup. Ct. 1949). In considering the case it must be remembered that both the Bureau and the County Court came to the conclusion that the strain to which the decedent was subjected on the morning in question was unusual and not that ordinarily exerted by a truck driver in the usual course of his employment. This was a determination of fact which should not be lightly disturbed upon appeal unless there was no evidence to justify or warrant the findings so made. The Appellate Division reversed the judgment obtained but there was a dissenting vote and an analysis of the judicial determinations below on a numerical basis indicates that three different judges found the appellant was entitled to compensation while only two decided to the contrary. This, of course, is not controlling but it indicates the difficulty encountered in the application of the legal principles to the facts involved.
In my opinion, under these circumstances Rule 1:2-20 should be invoked and a revaluation of the evidence made to make certain "essential justice" is done. Applying that rule, I cannot agree with the decision of the Appellate Court. On the morning in question there had been a snowstorm, the first of the season apparently, amounting to 2.8 inches, and in *Page 51 
order to accomplish what had to be done the shoveling of considerable snow and the carrying of ashes were required so that the decedent could obtain traction and hook up the seven and a half ton tractor to the twenty-four foot long trailer loaded with fifteen tons of paper. After this difficulty had been surmounted, the pony wheels had to be jacked up, requiring some twenty to twenty-five turns of the hand crank. It was cold, the temperature was at freezing and the grease and the gears of the pony wheels were frozen and very hard to roll up. To overcome these unexpected hazards, from the testimony as I read it, there was an unusual exertion by the decedent which justified a recovery.
I am therefore to reverse. Mr. Justice Burling authorizes me to say he is in accord with this dissenting opinion.
HEHER, J., concurring in result.
For affirmance — Justices CASE, HEHER, OLIPHANT and ACKERSON — 4.
For reversal — Justices WACHENFELD and BURLING — 2.